Exhibit 10.14

IEC ELECTRONICS CORP.

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

PURSUANT TO

2010 OMNIBUS INCENTIVE COMPENSATION PLAN

 

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (the "Award Agreement") is dated
as of ___, 20__ (hereinafter, the "Date of Grant"), by and between IEC
Electronics Corp., a Delaware corporation (the "Company") and _________________,
a Director of the Company (the "Director").

 

WHEREAS, the Company has adopted the IEC Electronics Corp. 2010 Omnibus
Incentive Compensation Plan (the "Plan") pursuant to which awards of restricted
shares of the Company's common stock may be granted to persons including members
of the Board of Directors of the Company (the "Board"); and

 

WHEREAS, In accordance with the provisions of the Plan, the Board of Directors
of the Company (the “Board”) has authorized grant of the restricted stock award
provided for herein (the "Restricted Stock Award") to the Director in connection
with the Director's services to the Company, such grant to be subject to the
terms set forth herein.

 

NOW, THEREFORE, in consideration of services rendered and to be rendered by
Director and the mutual covenants hereinafter set forth and for other good and
valuable consideration, the parties hereto agree as follows:

 

 

 

 

1.Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Award Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Award Agreement shall have the definitions set forth in the Plan; provided,
however, in the event of any conflict between the Plan and this Agreement, this
Agreement shall be controlling. The Compensation Committee (the "Committee") of
the Board shall have final authority to interpret and construe the Plan and this
Award Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon the Director and his legal
representative in respect of any questions arising under the Plan or this Award
Agreement.

 

2.Grant of Restricted Stock Award. The Company hereby grants to the Director as
of the Date of Grant a Restricted Stock Award consisting of ____ shares of
common stock of the Company, $.01 par value (the “Restricted Shares”), on the
terms and conditions and subject to the restrictions set forth in this Award
Agreement and as otherwise provided in the Plan. The Restricted Shares shall
vest in accordance with Section 3 hereof.

 

3.Restriction Periods and Vesting. All of the Restricted Shares are non-vested
and forfeitable as of the Date of Grant. Except as otherwise provided in this
Award Agreement and in the Plan, and contingent upon the Director's continued
membership on the Board, the Restricted Shares shall vest and become
non-forfeitable as follows:

 

On the first anniversary of the Date of Grant- ___ shares;

 

On the second anniversary of the Date of Grant - ___ shares; and

 

On the third anniversary of the Date of Grant - ___ shares.

 

Each such anniversary is hereinafter referred to as the "Vesting Date".

2

 

 

4.Restrictions on Transfer. Except as otherwise provided in this Award
Agreement, until the Restricted Shares vest and become non-forfeitable on the
applicable Vesting Date, they may not be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution, and they shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation, or other
disposition of the Restricted Shares contrary to the provisions hereof, and the
levy of any execution, attachment, or similar process upon the Restricted
Shares, shall be null and void and without effect.

 

5.Termination of Services; Detrimental Activities.

 

5.1           Except as provided in subsection 5.2, unvested Restricted Shares
shall be immediately and automatically forfeited, without consideration, by the
Director at any time prior to a Vesting Date upon the Director's cessation of
Board membership.

 

5.2           Upon the Director's cessation of Board membership due to death,
Disability or Change in Control, any remaining unvested Restricted Shares shall
vest on the date of such termination of services.

 

5.3           If the Director shall engage in any Detrimental Activity (as
defined in the Plan) prior to the vesting of the Restricted Shares, the Board
may cancel, rescind, suspend, withhold or otherwise limit or restrict this
Restricted Stock Award and after vesting Section 8.2 of the Plan shall apply.

 

6.Taxes and Section 83(b) Election.

 

6.1Income Taxes and Tax Withholding

 

The Director acknowledges that upon the date any Restricted Shares granted
hereby become vested (or, in the event that the Director makes an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, (the "Code"),
upon the Date of Grant with respect to all Restricted Shares) the Director will
be deemed to have taxable income measured by the then Fair Market Value of such
Restricted Shares. The Director acknowledges that any income or other taxes due
from Director with respect to such Restricted Shares shall be the Director's
responsibility.

3

 

 

The Director agrees that the Company may withhold from the Director's
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person's gross income. At the Company's discretion, the
amount required to be withheld may be withheld in cash from such remuneration or
in kind from the Restricted Shares. The Director further agrees that, if the
Company does not withhold an amount from the Director's remuneration sufficient
to satisfy the Company's income tax withholding obligation, the Director will
reimburse the Company on demand, in cash, for the amount under-withheld.

 

6.2 Section 83(b) Election

 

Director understands that Director may elect to be taxed at the time of the Date
of Grant, rather than at the time the restrictions lapse, by filing an election
under Section 83(b) of the Code (an "83(b) Election") with the Internal Revenue
Service within 30 days of the Date of Grant. In the event Director files an
83(b) Election, Director will recognize ordinary income in an amount equal to
the difference between the amount, if any, paid for the Restricted Shares and
the Fair Market Value of such shares as of the Date of Grant. Director further
understands that an additional copy of such 83(b) Election form should be filed
with Director's federal income tax return for the calendar year in which the
Date of Grant falls. Director acknowledges that the foregoing is only a summary
of the effect of United States federal income taxation with respect to the award
of Restricted Shares hereunder, and does not purport to be complete. DIRECTOR
FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING THE
DIRECTOR'S 83(b) ELECTION, AND THE COMPANY HAS DIRECTED DIRECTOR TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL REVENUE
CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH
DIRECTOR MAY RESIDE AND THE TAX CONSEQUENCES OF DIRECTOR'S DEATH AND OF
GRANTEE'S DEATH OR FORFEITURE OF SHARES AFTER AN 83(b) ELECTION.

 

4

 

 

7.Stock Certificates.



 

7.1Certificate; Book Entry

 

The Company, in its discretion, shall issue the Restricted Shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Director, with legends, or notations, as applicable, referring to the terms,
conditions and restrictions applicable to the Restricted Shares.

 

7.2Legend

 

The Director agrees that any certificate issued for the Restricted Shares prior
to the lapse of any outstanding restrictions relating thereto shall be inscribed
with the following legend, and any book entry shall bear a similar notation:

 

5

 

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE "RESTRICTIONS"), CONTAINED IN THE IEC ELECTRONICS CORP. 2010
OMNIBUS INCENTIVE COMPENSATION PLAN, AND IN A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY. ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT.

 

7.3Custody

 

The Company may retain physical custody of the certificates representing the
Restricted Shares, or control of the applicable book entry account, until all of
the restrictions on transfer pursuant to this Award Agreement lapse or shall
have been removed; and the Director shall not retain physical custody of any
certificates representing unvested Restricted Shares issued to Director.

 

7.4Delivery of Certificates Upon Vesting

 

Upon the lapse of restrictions relating to any Restricted Shares, the Company
shall, as applicable, either remove the notations on any such Restricted Shares
issued in book-entry form or deliver to the Director or the Director's personal
representative a stock certificate representing a number of shares of common
stock, free of the restrictive legend described above, equal to the number of
Restricted Shares with respect to which such restrictions have lapsed. If
certificates representing such Restricted Shares shall have heretofore been
delivered to the Director, such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer prior to the
issuance by the Company of such unlegended Restricted Shares of common stock.

 

6

 

 

7.5Unvested Forfeited Shares

 

Any Restricted Shares forfeited pursuant to this Award Agreement shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Company nor any of the Director's
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares. If certificates for any such
Restricted Shares containing restrictive legends shall have theretofore been
delivered to the Director (or Director's legatees or personal representative),
such certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer.

 

7.6Stock Power; Power of Attorney

 

Concurrently with the execution and delivery of this Award Agreement, Director
shall deliver to the Company an executed stock power in the form attached hereto
as Exhibit A, in blank, with respect to such Restricted Shares. Director, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Company and each of its authorized
representatives as Director's attorney(s)-in-fact to effect any transfer of
unvested forfeited shares.

 

8.Capital Changes and Adjustments. This Award shall be adjusted by the Committee
at the same time as adjustments are made in accordance with Section 4.2 of the
Plan with regard to "Adjustments in Authorized Stock and Awards" in a manner
similar to, and subject to, the same requirements under Section 4.2 of the Plan.

 

9.Shares Issued Upon Changes in Capitalization. The restrictions imposed under
this Award Agreement shall apply as well to all shares or other securities
issued in respect of the Restricted Shares in connection with any stock split,
stock dividend, stock distribution, recapitalization, reclassification, merger,
consolidation or reorganization.

 

7

 

 

10.Lapse of Restrictions and Acceleration of Vesting. Prior to the lapsing of
the restrictions in accordance with Section 3 hereof, in the event of (a) any
Change in Control of the Company (as defined in the Plan), or (b) the Director's
cessation of Board membership by reason of death or Disability, the restrictions
set forth in this Award Agreement shall immediately lapse, the Restricted Shares
shall become fully vested, and the Company shall issue the certificate
representing the Restricted Shares without a restrictive legend.

 

11.Amendment to this Award Agreement. The Committee may modify or amend this
Award Agreement if it determines, in its sole discretion, that amendment is
necessary or advisable in light of any addition to or change in the Internal
Revenue Code or in the regulations issued thereunder, or any federal or state
securities laws or other law or regulation, which change occurs after the Date
of Grant of this Restricted Stock Award and by its terms applies to this
Restricted Stock Award. No amendment of this Restricted Stock Award, however,
may, without the consent of the Director, make any changes which would adversely
affect the rights of such Director.

 

12.Rights as a Shareholder. Upon award of the Restricted Shares and subject to
the restrictions contained in Sections 3, 4, 5 and 7, the Director shall be the
record owner of the Restricted Shares and shall have all the rights of a
shareholder of the Company with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive all dividends and other
distributions paid or made with respect thereto.

 

13.Notices. Notices hereunder shall be in writing and if to the Company shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 105 Norton Street, P.O. Box 271, Newark, New York 14513, addressed to
the attention of the Corporate Secretary and, if to the Director, shall be
delivered personally or mailed to the Director at Director's address as the same
appears on the records of the Company. The Director hereby agrees to promptly
provide the Company with written notice of any change in the Director's address
for so long as this Award Agreement remains in effect.

 

8

 

 

14.Interpretations of this Award Agreement. All decisions and interpretations
made by the Committee with regard to any question arising hereunder or under the
Plan shall be binding and conclusive on the Company and the Director. The
Restricted Stock Award and the Restricted Shares are subject to the provisions
of the Plan which are incorporated herein by reference. In the event there is
any inconsistency between the provisions of this Award Agreement and those of
the Plan, the provisions of the Plan shall govern.

 

15.Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of the Company and the successors and assigns of the Company and to the
Director and to the Director's heirs, executors, administrators, successors and
assigns.

 

16.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, enforcement and performance of the terms of this Award
Agreement regardless of the law that might be applied under principles of
conflicts of laws.

 

17.Acknowledgement; Bound by Plan. By signing the Award Agreement, the Director
acknowledges that Director has received a copy of the Plan, has had an
opportunity to review the Plan and this Award Agreement in their entirety,
understands all provisions of the Plan and this Award Agreement, and agrees to
be bound by, and to comply with, all the terms and provisions of the Plan and
this Award Agreement.

 

9

 

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer and the Director has set Director's hand, on the
day and year first above written.

 

  IEC ELECTRONICS CORP.         By       W. Barry Gilbert

 

  Its: Chief Executive Officer and   Chairman of the Board

 

  Director           ____

 

10

 

 

Exhibit A

 

STOCK POWER

 

For Value Received, the undersigned hereby sells, assigns and
transfers unto IEC Electronics Corp. (the "Corporation")
__________ Shares of the Common Stock of the Corporation standing in my name on
the books of said Corporation represented by Certificate(s) No(s)._______, and
does hereby

irrevocably constitute and appoint

__________________________________________________________

attorney to transfer the said stock on the books of said Corporation

with full power of substitution in the premises.

 

Dated:__________________     _______

 

11

 

